EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show an underframe including a reclining rope groove is provided at one end of the handle base, a bottom end of the handle is provided with a gas spring pull rope groove, one end of the reclining pull rope is fixedly connected in the backrest angle adjusting mechanism through a groove, the other end thereof away form the backrest angle adjusting mechanism is fixed at a right end of the operating handle, one end of the gas spring pull rope is fixedly connected in the cushion height adjusting mechanism through a gas spring pull rope groove, the other end thereof away from the cushion height adjusting mechanism is fixedly connected at a lower end of the operating handle, and the right end of the handle is connected with the cushion height adjusting mechanism through the slider locking control lever, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/August 23, 2022                              Primary Examiner, Art Unit 3636